DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Claims 37-41, 43-45 are pending.
Claim 37 was amended, none added, and claim 42 was canceled previously.
Effective Filing Date: 12/5/2007
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-39 and 41-45 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Barber (US 2002/0035622) in view of Feigenbaum (US 2003/0172036).
Regarding claim 37, Barber discloses a system for maintaining forensic information for online transactions (P2 discloses method for collecting data related to online transactions. P 29 and P32 disclose customer computer communications when vendor web sites via the Internet hosted by a service provider (ISP)), the system comprising:
a first network element connected to a plurality of physical links each terminating at a known physical location connecting the first network element to respective user equipment located at a known physical location of a user (P12-13 disclose storing transaction ID and IP address information along with customer identification, location, and financial information in an archive, or “database”. P17-18 disclose location information includes customer address and IP address. This is the known physical location. The customer address is a physical location. P28 and 36-37 discloses process collects machine identifying or profiling data of computers involved in commercial transactions and archives such data in a third-party machine data archive service);
a second network element communicatively connected to: the first network element, a service provider network, and a packet-access network, the second network element assigning IP addresses to user equipment connected to respective physical links of the first network element (As discussed above, there is an ISP which is connected to a first network element via physical links. See further P42 and 43 for how the computer architecture is set up, as well as the use of packets); 
a location information database communicatively coupled to the service provider network and storing a first set of mappings between the known physical locations and the physical links of the first element currently associated with the respective known locations; and a second set of mappings between IP addresses assigned by the second network element and the physical links of the first network element respective IP addresses are assigned to, wherein the location information database receives the IP addresses assigned to the physical links from the second network element over the service provider network (See first limitation citations. Regarding the new limitations, the Examiner still does not see how this changes the prior interpretation. The Response to Arguments section states that Applicant does not believe that the recited two different mappings are taught – one from the location to the first network element by wat of the network installation process, the other between the IP addresses and the physical links of the first network element. This is exactly what Barber teaches. The ISP connects the network device with the provider based on the customer address. This is mapping number one. Further, as discussed above, there is an ISP which is connected to a first network element via physical links. See further P42 and 43 for how the computer architecture is set up, as well as the use of packets.  This is explicitly a database receiving an IP address associated with a physical link and an association between an IP address and location. These are two distinct mappings. Further, the Feigenbaum reference, which was introduced previously and will be again below, is used to teach a different kind of second mapping using a second network element (i.e. an IP address look-up)); 
a transaction management entity communicatively coupled to the service provider network and the packet switched network, the transaction management entity maintaining a transaction record database by receiving from a merchant server a transaction message comprising a transaction identifier identifying an online transaction that was attempted to be completed from end user equipment (at [0012-13] (receiving a transaction ID and IP address information from merchant computer system), an IP address assigned to the end user equipment from which the online transaction was attempted (See previous citation);
using the IP address received to look-up in the location information database physical location information currently linked to with the IP address through a common physical link associated with both the IP address and the physical location (P12-13 discloses storing transaction ID and IP address information along with customer identification, location, and financial information in an archive, or “database”); see also [0017-18] (location information includes customer address and IP address), [0028] (“process collects machine identifying or profiling data of computers involved in commercial transactions and archives such data in a third-party machine data archive service”) and [0036-37];
storing in the transaction record database a new transaction record comprising a transaction identifier received from the merchant server in the transaction message and the physical location information from the look-up in the location information database (See limitation directly above).  
In sum, Barber discloses a method and system for maintaining forensic information regarding online transactions by monitoring IP addresses between a first and second network element and locating a user based on customer address and IP address. Barber and the claimed invention recite exactly the same sequence of steps – receiving a transaction ID, an IP address, using the IP address to locate a physical address, and store this relationship in a database. However, the Examiner is going to introduce a secondary reference, Feigenbaum, to address the physical location because while Barber does explicitly disclose locating a physical address (See paragraph 29), it is not readily apparent whether this is done based on an IP address look-up, or just that the buyer has put in their address. 
Analogous reference Feigenbaum, which is directed to a method/system for determining the veracity of online transactions, discloses that it was known in the art before the invention to obtain evidentiary information related to an IP address of a buyer's end user equipment, along with the buyer's name wherein the location information is recorded by the service provider together with the buyer’s name at the time when the buyer’s end user equipment gained access to the packet switched network (see Abstract).  Feigenbaum discloses obtaining information by querying a database for obtaining evidentiary information related to the IP address of the buyer's end user equipment, the evidentiary information comprising location information related to the buyer's end user equipment at [0055] (“Upon receiving the payment instruction, computer 102 determines a network address associated with the online payer using conventional techniques. Typically, the network address is of the communications device used to transmit the payment instruction, such as computer 100, and is transmitted as part of the payment instruction without the payer's intervention. The network address may be an IP network address, such as where network 104 is the Internet, or any other type of address. Computer 102 then determines a location associated with the network address using conventional methods, such as by employing a network address-to-location database 106 in which network addresses are mapped to locations. The location is used to represent the location of the online payer, and may be a geographical location, such as a country or city, or a non-geographical location, such as the logical location represented by an IP subnet address”).  Paragraph [0054] then states that other information may also be provided by the payer, such as the payer's name.  As such, both location information and buyer's name associated with the buyer's end user equipment are received and stored together when the buyer's equipment accesses the packet switched network to provide payment information).   
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Barber to include querying a database for obtaining evidentiary information related to the IP address of the buyer's end user equipment, the evidentiary information comprising location information related to the buyer's end user equipment as taught in Feigenbaum because of the advantages that obtaining customer location information from an IP address rather than an entered address would have increased the accuracy of the location information.  Further, having the buyer’s name also increases the accuracy of identifying an individual.  Moreover, such a combination would have been obvious because of the motivation to obtain data that would allow an entity to determine whether a financial transaction was fraudulent or not (Barber, [0001]).  It would have also been obvious to simply substitute the way in which customer location information is obtained and one of ordinary skill in the art would have recognized that such a simple substitution would have yielded predictable results. 
Regarding claim 38, the combination of Barber and Feigenbaum disclose the system of claim 37. The combination further teaches the merchant server configured for: 
receiving a transaction request from the user equipment for the transaction (Barber Paragraph 2 and citations provided in rejection for claim 37); 
transmitting a payment request for the requested transaction to a payment gateway server and receiving a transaction approval message from the payment gateway server, the transaction approval message comprising the transaction identifier, an approval or denial for the transaction, and sending the transaction message to the transaction management entity (Feigenbaum P55 Upon receiving the payment instruction, computer 102 determines a network address associated with the online payer using conventional techniques. Typically, the network address is of the communications device used to transmit the payment instruction, such as computer 100, and is transmitted as part of the payment instruction without the payer's intervention. The network address may be an IP network address, such as where network 104 is the Internet, or any other type of address. Computer 102 then determines a location associated with the network address using conventional methods, such as by employing a network address-to-location database 106 in which network addresses are mapped to locations. The location is used to represent the location of the online payer, and may be a geographical location, such as a country or city, or a non-geographical location, such as the logical location represented by an IP subnet address”).  Paragraph [0054] then states that other information may also be provided by the payer, such as the payer's name.  As such, both location information and buyer's name associated with the buyer's end user equipment are received and stored together when the buyer's equipment accesses the packet switched network to provide payment information. It would be obvious to include any piece of data in the transaction approval message in the same way that information is received in the message above and taught by P59 of Barber because this information is not used for anything, it is simply received. Further, for the payment to go through, there must be approval. See further claim 3 and paragraph 7 as rejecting the online payment, as well as P59). 
Regarding claim 39, Barber and Feigenbaum disclose the system of claim 37 further comprising storing a record of the transaction approval message in a merchant’s transaction database (As above, Barber already discloses storing data including a transaction identifier and physical location information in a database. It would be obvious to store any data in this database in the same way – as such, it would be obvious to take the approval message as discussed in claim 38, and store it in the same way). 
Regarding claim 41, the combination of Barber and Feigenbaum disclose the system of claim 37 further comprising wherein the IP address is assigned to the end use equipment in response to the end user requesting access with the service provider to the packet-switched network (this is how ISPs operate, and is addressed in the rejection to claim 37). 
Regarding claims 43-45, the combination of Barber and Feigenbaum disclose the system of claim 37. The elements of claim 43-45 amount to non-functional descriptive material because they do not change the structure of the system. What the transaction identifier is (or who generates it, when not positively recited, as is the case for claim 43), does not impact the structure of the system. See MPEP 2111.05 for further information.  
Claim 40 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Barber (US 2002/0035622) in view of Feigenbaum (US 2003/0172036), and Eisen (US 2005/0039036).   
Regarding claim 40, Barber and Feigenbaum disclose the system of claim 37. However, neither reference teaches the limitations of claim 40, but these limitations are taught by Eisen. Analogous reference Eisen discloses a system/method for investigating completed transactions as being potentially fraudulent (see Abstract; [0002]; [0009]). 
Eisen discloses receiving investigative queries comprising a query transaction identifier (at [0017-19] (describing a transaction database that stores completed transaction records, each record comprising “key values” such as a transaction identifier, personal information regarding the person who made the transaction and location information, such as a name, email address, credit card number and zip code ).  Eisen also discloses that the transaction database can be searched using any of the different key values to locate transaction records matching the desired key value (see [0018], “the method and system can also be used on an entire database by using certain (or all) key values from any one or more records and then querying the entire database”). 
Retrieve physical location information stored in the location information database in association with the transaction identifier (see above, specifically zip code); and 
Return the retrieved physical location in response to the received investigative query (Eisen also discloses that different search parameters, or key values, can be used to locate transaction records, including evidentiary information and a transaction identifier at [0016], [0019] (key values include “a credit card number, a bank account number, a name, an address, an e-mail address, a telephone number, a fax number, a social security number, a merchant identification number, and a product identification number”, where the examiner interprets the key values as evidentiary information since they include location information and transaction identifiers since they are used to identify transactions; each transaction record also contains a key value of a "unique record identifier" which can also be a transaction identifier).  The examiner asserts that because Eisen discloses querying a database of transactions using any key values to locate matching records, and the key values include evidentiary information and a transaction identifier, and in response to querying the database for matching records, returning some of the data contained in a matching record to an interested party, the examiner asserts that in response to an target transaction identifier key value, the system would query the transaction record database for records matching the transaction identifier key value, and return records that match the target transaction identifier.  The examiner also asserts that in response to an target evidentiary information key value, the system would query the transaction record database for records matching the evidentiary information key value, and return records that match the target evidentiary information (see [0017-29] (describing searching for transactions using different key values and outputting a dataset of records matching the queried key values).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Barber, which includes a method and system for archiving transaction data for further analysis, to include receiving, at the transaction management server, an investigation-query as taught in Eisen. Such a combination would have been obvious because of the motivation to determine the risk of fraud or error in transactions (Eisen, [0007]).  Such a combination would have been obvious because of the motivation to allow third parties to analyze transaction data for possible or probable fraud or error and to detect additional fraudulent or “hidden” entities which may have used a common (and probably compromised) data key value and/or element to the originally suspected fraudulent or error-containing transaction or entry (Eisen, [0002]).  Such a combination would also help with maintaining financial records, eliminating or reducing money laundering, tracking fraud and/or terrorism and preventing the use of compromised information in the same or other databases by those who otherwise wish to conceal their improper transactions, entries and/or identities (Eisen, [0002]).
Response to Arguments
Applicant’s arguments are fully considered, but are deemed unpersuasive. Specifically, as discussed above, regarding the new limitations, the Examiner still does not see how this changes the prior interpretation. The Response to Arguments section states that Applicant does not believe that the recited two different mappings are taught – one from the location to the first network element by wat of the network installation process, the other between the IP addresses and the physical links of the first network element. This is exactly what Barber teaches. The ISP connects the network device with the provider based on the customer address. This is mapping number one. Further, as discussed above, there is an ISP which is connected to a first network element via physical links. See further P42 and 43 for how the computer architecture is set up, as well as the use of packets.  This is explicitly a database receiving an IP address associated with a physical link and an association between an IP address and location. These are two distinct mappings. Further, the Feigenbaum reference, which was introduced previously, is used to teach a different kind of second mapping using a second network element (i.e. an IP address look-up).  
Note that the Examiner welcomes an interview to resolve any claim interpretation disparities between Examiner and Applicant.  
References Cited but not Relied Upon
1. Stanford, How Does the Internet Work, which discusses IP addresses assigned through ISP providers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687